PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ratnakar, Nitesh
Application No. 15/144,710
Filed: May 2, 2016
Attorney Docket No.: RATN0010.CON1
For: SYSTEM AND APPARATUS FOR DISPLAYING DRUG INTERACTIONS ON DRUG STORAGE CONTAINERS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 25, 2022, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed February 26, 2021.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on April 27, 2021.  A Notice of Abandonment was mailed on May 5, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Reply Brief Pursuant to 37 CFR 41.41 and payment of the $1180.00 appeal forwarding fee (previously submitted April 27, 2021); (2) the petition fee of $1050; and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 3651 for appropriate action in the normal course of business on the reply received April 26, 2021 and April 27, 2021.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.


/JONYA SMALLS/Lead Paralegal Specialist, OPET